Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

None of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claims 1 and 9 of the application:
receiving, by an RF reader of the plurality of RF readers, washer or dryer setup information; configuring the at least one washer or dryer using the washer or dryer setup information; transmitting, by the RF reader, washer or dryer manufacturer vending options information, washer or dryer identification information, and washer or dryer location information to the internet server; 
receiving, by the RF reader, a user identification, the user identification associated with a customer of the washer or dryer, wherein the RF reader receives the user identification from an RF device; transmitting, by the RF reader, the user identification to an internet server, wherein the internet server accesses a user account associated with the user identification, the internet server calculating a user account balance value based on prepaid funds contributed to the user account; receiving, by the RF reader, the user account 2balance value from the internet server; 
displaying, by a display screen coupled to the RF reader, the user account balance; receiving, by a user interface circuit in communication with the RF reader, vending options selected by the customer; receiving by a user interface circuit or device in communication with the RF reader, a calculated vend price based on the customer selected vending options and one or more pricing tables stored on the RF reader and internet server; 
displaying, by the display screen, the received vend price; receiving, by the user interface circuit in communication with the RF reader, a start machine request initiated by the customer; transmitting, by the RF reader, the start machine request to the internet server; receiving, by the RF reader, an updated user account balance value, wherein the updated user account balance includes the vend price deducted from the user account balance; displaying, by the display screen, the updated user account balance; starting the at least one washer or dryer by the RF reader in response to the start machine request; and transmitting, by the RF device, diagnostic data to the internet server.
Accordingly dependent claims 2-8, 10-11, 13-19 are allowed for the same reasons stated above.
Therefore the Examiner is allowing claims 1-11, 13-19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627